                       Case
                         Case
                            1:19-cv-03249-JPO
                               1:19-cv-03249 Document
                                               Document
                                                      2 5Filed
                                                            Filed
                                                               04/11/19
                                                                  04/12/19Page
                                                                            Page
                                                                               1 of
                                                                                  12of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                          for the
                                           SOUTHERN DISTRICT OF NEW YORK



DCR MARKETING INC. and DCR STRATEGIES
LEGAL INC.,
                            Plaintiff(s)
                                V.                                  Civil Action No.   1:19-cv-03249


JOSEPHINE LEE PEREIRA (a/k/a JOSEPHINE
POTENTE a/k/a JOSEPHINE ROBINSON),
                           Defendant(s)

                                                SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address)
            JOSEPHINE LEE PEREIRA (a/k/a JOSEPHINE POTENTE a/k/a JOSEPHINE ROBINSON)
            1 Carly Court
            Cortlandt Manor, New York 10567



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:
            Michael C. Brett
            Waller Lansden Dortch & Davis, LLP
            511 Union Street, Suite 2700
            Nashville, Tennessee 37219
            (615) 244-6380
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                       CLERK OF COURT


Date:      4/12/2019                                                          /s/ P. Canales
                                                                                  Signature of Clerk or Deputy Clerk
                         Case
                           Case
                              1:19-cv-03249-JPO
                                 1:19-cv-03249 Document
                                                 Document
                                                        2 5Filed
                                                              Filed
                                                                 04/11/19
                                                                    04/12/19Page
                                                                              Page
                                                                                 2 of
                                                                                    22of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                               PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

           This summons for (name of individual and title, if any)
 was received by me on (date)

           • I personally served the summons on the individual at (place)
                                                                                       on (date)                            ;   or

           O I left the summons at the individual's residence or usual place of abode with (name)
                                                                       , a person of suitable age and discretion who resides there,
           on (date)                                ,   and mailed a copy to the individual's last known address; or

           O I served the summons on            (name of individual)                                                                   , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                       on (date)                            ; or

           O I returned the summons unexecuted because                                                                                      ; or

           O Other (speciM:




           My fees are $                            for travel and $                       for services, for a total of $            0.00


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                                   Server 's signature



                                                                                               Printed name and title




                                                                                                   Server's address


 Additional information regarding attempted service, etc:
